Exhibit 10.2
 
MOJO ORGANICS, INC.
ADVISOR AGREEMENT
 
This ADVISOR AGREEMENT (this "Agreement") is made and entered into as of
November 28, 2012 (the "Effective Date") by and between MOJO ORGANICS, INC., a
Delaware corporation (the "Company"), and OMNIVIEW CAPITAL ADVISORS ("Advisor").
Each of the Company and Advisor is sometimes referred to herein as a "Party" and
collectively, the "Parties."
 
1.            Advisor's Duties. The Company hereby engages the Advisor to advise
the Company on the matters attached hereto as Exhibit A. Additionally, Advisor
agrees to serve as a member of the Board of Directors of the Company if
requested by the Company provided the Company has obtained director and officer
liability insurance in an amount mutually agreed upon between the Parties.
 
2.            Reasonable Time and Effort Required. From time to time during the
engagement hereunder, Advisor shall devote such time, interest, and effort to
the performance of this Agreement as may be fair and reasonable in light of the
advice required by the Company and the other work load of Advisor in his
full-time employment pursuits outside of service to the Company.
 
3.            Place of Engagement. From time to time during the engagement
hereunder, Advisor shall perform the services required at locations to be
determined, if possible. The Advisor acknowledges that the Company may from time
to time require Advisor to travel temporarily to various locations on the
Company's business within reasonable limits.
 
4.            Salary. Advisor shall receive no compensation for his efforts in
the form of cash salary.
 
5.            Restricted Stock. As compensation for his efforts and advice
during the engagement hereunder, Advisor shall receive an aggregate of 5,000,000
shares of restricted stock of the Company, which shares shall be delivered by
the Company (i) 50% upon execution of this Agreement, and (ii) 50% upon the six
(6) month anniversary of the date hereof (collectively, the "Shares").
 
6.            Limitations on Authority. Advisor hereby acknowledges and agrees
that Advisor is acting in an advisory capacity only, and has no authority to
make representations, warranties or the like, concerning or on behalf of the
Company or bind the Company in any manner.
 
7.            Term; Termination. This Agreement shall remain in effect for a
period of one (1) year, which term may be extended upon mutual agreement by the
parties. Either Party shall have the right to terminate this Agreement: (i) at
will, for any reason, upon thirty (30) days' prior written notice to the other
Party; or (ii) immediately without further notice upon a material breach hereof
by the other Party and failure to cure such breach within ten (10) days of
notice of same; provided, however, that the termination of this Agreement by the
Company pursuant to subsection 7(i) hereof shall not relieve the Company of its
obligation to deliver the Shares to the Advisor pursuant to Section 5 above.
 
 
 

--------------------------------------------------------------------------------

 
 
8.            Inventions Assignment and Confidential Information. The Parties
acknowledge that Advisor may from time to time create intellectual property in
his capacity as an advisor to the Company and as such Advisor agrees that such
work product is created as a "work for hire", is the property of the Company,
and Advisor hereby assigns all rights in and to such work product to the Company
as part of services to the Company. The Parties further acknowledge and agree
that during Advisor's performance of services, Advisor may be exposed to
information relating to the Company that is not generally known by third
parties, including without limitation information regarding the Company's
business, finances, customers, employees, technology, operations, products, and
plans, whether or not designated by the Company as being proprietary or
confidential (collectively, "Confidential Information"). The Company shall
retain full ownership of all Confidential Information, and nothing herein shall
be construed as a license, transfer, or assignment of any Confidential
Information to Advisor. Advisor shall use Confidential Information solely as may
be strictly necessary to further Advisor's performance of services and for no
other purposes whatsoever. Advisor shall maintain the confidentiality and
proprietary nature of Confidential Information using a degree of care at least
as high as that degree used by Advisor for information of like sensitivity and
kind in his other business dealings, and in any event, at least as high as that
degree used by the Company for such Confidential Information. Advisor shall not
disclose any Confidential Information to any third parties without the Company's
prior consent.
 
9.            General Terms. Neither Party shall transfer or assign any of its
rights or delegate any of its obligations hereunder without the prior written
consent of the other Party. This Agreement shall be construed in accordance with
the laws of the State of Delaware applicable to contracts entered into and
wholly to be performed therein, without regard to that body of law pertaining to
conflicts of laws. Any controversies between the Parties arising hereunder shall
be adjudicated before a court of competent jurisdiction located in New York, New
York. This Agreement may be amended by the Parties solely by an instrument in
writing signed on behalf of each Party. Unenforceable provisions hereof, if any,
as applied to particular circumstances shall be reformed to the extent strictly
necessary to render such provisions enforceable when applied to such particular
circumstances. This Agreement and the Restricted Stock Agreement constitute the
entire agreement between the Parties with respect to the subject matter hereof
This Agreement may be executed in any number of counterparts and delivered by
facsimile, each of which shall be an original but all of which together shall
constitute one and the same instrument.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties, personally or by their duly authorized
representatives(s), have caused this Advisor Agreement to be executed as of the
date first written above.
 

THE COMPANY: MOJO ORGANICS, INC.            
By:
/s/ Glenn Simpson      
Glenn Simpson, Chief Executive Officer
          ADVISOR: OMNIVIEW CAPITAL ADVISORS             Signature: /s/ Abraxas
Discala      
Abraxas Discala, Chief Executive Officer
 

 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Description of Services
 
Services to be rendered: Provide strategic business advisory services and assist
the company in networking and capital formation.
 
 
4 

--------------------------------------------------------------------------------